Title: 11th.
From: Adams, John Quincy
To: 


       The Class from 9 to near twelve were reading their forensic; I read in the affirmative as follows.
       
        
         
          “Whether the diversities of national character, (taking the word, character, in its most extensive Sense) arise chiefly, from physical Causes ?”
          The many Arguments which naturally present themselves to defend each side of this Question, created in my mind, (and perhaps not in mine alone) a small difficulty. That many of the diversities of character, which distinguish so much one Nation from another, proceed from Religion, Government, or the intercourse between neighbouring States is what no Person can deny. That many others derive their origin from physical Causes, is what every man of sense and Candor must acknowledge: whether the moral or the physical are predominant, is an enquiry worthy the discussion of men of more experience and judgment, than are to be found among the students of this university: every one however must chuse one side of the question; and I have therefore adopted that which appears to me, to be the most probable. National character is the assemblage of those qualities which are predominant in the minds of the individuals who form a Nation; and by diversities are here meant (I imagine) those peculiar traits which distinguish so greatly the inhabitants of one Country from those of any other on Earth.
          Should we consider the question, as relating to primary and original Causes, it would appear that there are none but physical; for a short reflection will convince us that moral Causes themselves are but the Effects of physical causes. A proof of this may be drawn from the national character of the Hollanders. Should the question be put to any one of our opponents, whence the three great characteristics of that Nation, (cleanliness, industry, and avarice) arose? probably he would answer, from moral Causes; and he would alledge the great power of education and habit. These I confess may at this day, serve to maintain, and may have served heretofore to increase those qualities; but they never can be said to have been the original Causes. The situation of the country, which is continually exposed to the encroachments of the surrounding Ocean, and the Climate which is so moist as causes, every thing that is not constantly kept clean, to moulder, absolutely require great neatness, industry and econ­omy; and I am convinced in my own mind, that were the present inhabitants to migrate, and in their stead was a colony from any other nation to settle there, in the course of one century the new settlers would be distinguished by the same virtues and Vices, which now form the dutchman’s character. But without taking all the advantages which the question seems to present, I will consider only the immediate causes of diversities in national characters, and even these, are, I believe, chiefly physical.
          Let us single out from the european nations two, which notwithstanding their proximity to each other, and notwithstanding the constant intercourse between them, are so remarkable for their difference of character. The characteristics of the french nation are, contentment, vivacity, and a certain degree of levity; those of the English are thoughtfulness, melancholy, and a continual restless, uneasy disposition, whatever, their situation may be: In this case, we cannot imagine the difference to be owing to moral causes; for it would be natural to suppose, that a form of government which insures to every man his property, and personal safety, and a religion founded upon humanity and toleration, was calculated to make a nation happy, and contented; and on the other hand; that a Government in which the fortune, and even the Life of every individual depends upon the caprice of a despot, and a religion which enervates the mind, and corrupts the heart would render a nation miserable if it could be effected by moral causes. But when we consider the different physical causes which operate upon the minds of the French and English we can easily account for the facts as they stand.
          Few Nations are favoured with a sky so serene, and a climate so temperate as the French. The air which they breathe is pure, and they are exempted from both the extremes of heat and cold. Their diet is generally light and salubrious; and from the Throne to the Cottage they are remarkably temperate. But the atmosphere of England is almost always loaded with vapours, there, the heart is seldom cheered, the spirits are seldom enlivened by the genial rays of the Sun; and the climate is so variable and unsteady; that frequently the resolution of the Seasons seems to be performed in the course of a day. The diet of the inhabitants is heavy and oppressive to the stomach; and they are too much addicted to the use of spiritous liquors: in both these instances it is evident, that the physical and moral causes counteract each other. But the contest is too unequal; the physical are so powerful that they destroy the influence of the moral, and yet appear to act, with as much force, as they could do, even if they met with no opposition. Arguments of a similar nature might be applied to other nations; but they could not be more conclusive, and would carry me beyond the limits prescribed to exercises of this kind. I shall therefore endeavour to refute some other objections which might be raised against the influence of physical causes.
          It is evident that the characters of the same nations, have been very different at different periods. The modern Greeks and Romans, for instance are supposed to be as different from the ancient, as they possibly could be even if they did not live in the same countries. The alteration has been undoubtedly produced by a concurrence of physical and moral causes; and at first sight we should be led to think, the latter were chiefly influential: but it must be remembered that the physical causes have undergone a great change: the diet is extremely different, and the climates are most probably, far from being the same: if we were to judge of the Campania di Roma, from the enthusiastic accounts given of it by Pliny and Florus, we should suppose it to be a terrestrial Paradise; but this self same spot is now so unhealthy that it is intirely uninhabited, although the soil be as fruitful as any in Italy. This last Circumstance affords a presumption that the present situation of the country was the effect, not the cause of the alteration in the climate. If physical causes have operated so surprising a change upon one part of the country, we may reasonably conceive that the climate of the whole, has been in some measure effected by them. Why then should we expect to find in the Greeks and Romans of the present day, those characteristics, which distinguished the masters of the World?
          I shall take notice but of one argument more, which might be used on the opposite side of the question. It respects the Jews. They have been for many Centuries, and still are dispersed all over the earth, yet they maintain to a great degree the same national character; but admitting that they have uniformly preserved the same peculiarities, whether the causes be moral or physical, they cannot be applied to any other Nation: it is by a particular dispensation of the Deity who for wise purposes has seen fit to keep them seperate and distinct from the rest of the world. But in fact the immediate causes may properly be called physical. They never mingle with other Nations, by intermar­riages, which probably produce great effects, on the bodily frame, and they never make use of any animal food but what is prepared in their own peculiar manner.
          But after all, it is in vain for Man, to attempt separating what the God of nature has united; the connection between the human mind and body is so intimate; that possibly whatever affects the one must necessarily have influence over the other; and perhaps after investigating the matter clearly and deeply, we should have reason to conclude, that physical and moral causes are really and essentially the same”
         
        
       
       Johnson, whose great pride is in being singular, found fault with the question; and said he could not understand it. The only conclusion I can draw from his confession is that he is a very stupid fellow.
       Mr. Shaw was here in the forenoon. Mr. Williams gave us a lecture upon the dimensions of the Earth.
       The sodality met at Baxter’s chamber in the evening. White brought me a couple of letters up from Boston. One from my mother, and the other from my Sister, signed A. Smith. She was married it seems the 12th. of June.
      